DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 06/07/2021 have been entered.

3.	This application has pending claim(s) 7-19 and 21-27.

4.	Applicants arguments filed on 06/07/2021, with respect to the rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 102 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to a endoscopic camera includes a grip region to facilitate holding by a user and a camera may also include a mechanism for correcting improperly exposed video signals by modulating illumination parameters.

Prior art was found for the claims as follows:
Re. Claim 7, Firefly discloses:
A method of gripping an endoscope coupled with a camera [DE1250 video endo camera | Page
1], the method comprising: gripping the camera by placing a hand on a grip member at a first end
[hand is placed on a gripping member of endo camera | Page 1],
wherein a transmitter of the camera is located near a second end of the camera [universal
transmitter for streaming captured video images | Page 1], opposite the first end [transmitter is
disposed opposite the camera |Page 1], wherein a distance between the grip member and the
transmitter is at least 5 centimeters [distance between hand grip area and transmitter is more
than 5cm |Page 1, 1st picture], and wherein a balance point of the camera and the endoscope
[mid-section of the endo camera is interpreted as being a balance point based on applicants
specification and drawings at para 0042 and Fig .10 |Page 1], when they are coupled together,
is located at the grip member [when transmitter and grip member coupled together at a mid-
section | Page 1].
6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…Firefly Reference cited in the Office Action is not sufficient to establish a location of the wireless transmitter in the Firefly DE1250 device.
For at least the reasons that Firefly Reference does not disclose or suggest at least “wherein a distance between the grip member and the transmitter is at least 5 centimeters,” independent claim 7 is not anticipated by the Firefly Reference.
Independent claim 7 also recites, among other features, “wherein a balance point of the camera and the endoscope, when they are coupled together, is located at the grip member.”
Applicant also has not found in the Firefly Reference any disclosure of at least this feature. Indeed, the Firefly Reference contains no mention of a balance point.
The Office Action alleged that the “mid-section of the endo camera is interpreted as being a balance point based on applicants specification and drawings at para 0042 and Fig 10 \Page 1.” 

This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 7-19 and 21-27 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488